        Case 1:20-cv-01148-TJK Document 41-2 Filed 09/21/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


MICHAEL H. HOLLAND, JOSEPH R.                )
RESCHINI, and CARLO TARLEY, as Trustees      )
Of the UNITED MINE WORKERS OF                )
AMERICA 1992 BENEFIT PLAN,                   )
2121 K. Street, N.W.                         )
Suite 350                                    )
Washington D.C. 20037                        )
                                             )
                           Plaintiffs,       )
                                             )
                    v.                       ) Case No. 1:20-cv-1148
                                             )
CONSOL ENERGY, INC., CONSOL                  )
MARINE TERMINALS LLC, CONSOL                 )
ENERGY SALES COMPANY LLC,                    )
CONSOL OF CANADA LLC, CONSOL OF              )
KENTUCKY LLC, CONSOL OF                      )
PENNSYLVANIA COAL COMPANY LLC,               )
and WOLFPEN KNOB DEVELOPMENT                 )
COMPANY LLC,                                 )
1000 Consol Energy Drive                     )
Canonsburg, PA 15317                         )
                                             )
                    And                      )
                                             )
CNX RESOURCES CORPORATION                    )
1000 Consol Energy Drive, Suite 400          )
Canonsburg, PA 15317                         )
                                             )
                           Defendants.       )

   DEFENDANTS CONSOL ENERGY INC; CONSOL MARINE TERMINALS LLC;
    CONSOL ENERGY SALES COMPANY LLC; CONSOL OF CANADA LLC;
      CONSOL OF KENTUCKY LLC; CONSOL OF PENNSYLVANIA COAL
   COMPANY LLC; AND WOLFPEN KNOB DEVELOPMENT COMPANY LLC’S
                   AMENDED MOTION TO DISMISS
             PLAINTIFFS’ SECOND AMENDED COMPLAINT

        For the reasons provided in the accompanying memorandum, Defendants CONSOL

Energy Inc., CONSOL Marine Terminals LLC, CONSOL Energy Sales Company LLC, CONSOL

of Canada LLC, CONSOL of Kentucky LLC, CONSOL of Pennsylvania Coal Company LLC,


                                         1
         Case 1:20-cv-01148-TJK Document 41-2 Filed 09/21/20 Page 2 of 3




and Wolfpen Knob Development Company LLC, respectfully move this Court to dismiss

Plaintiffs’ Second Amended Complaint in its entirety for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6), and for the reasons described in Defendant CNX Resources

Corporation’s brief in support of its motion to dismiss (Dkt. 38).



Dated: September 21, 2020                      Respectfully submitted,



                                              /s/ Joseph J. Torres
                                              Joseph J. Torres (pro hac vice)
                                              Alexis E. Bates (pro hac vice)
                                              JENNER & BLOCK LLP
                                              335 North Clark Street
                                              Chicago, IL 60654-3456
                                              (312) 840-8685
                                              JTorres@jenner.com
                                              ABates@jenner.com

                                              Kali N. Bracey (#458965)
                                              JENNER & BLOCK LLP
                                              1099 New York Avenue, NW
                                              Washington, DC 20001-4412
                                              (202) 639-6867
                                              KBracey@jenner.com




                                                 2
         Case 1:20-cv-01148-TJK Document 41-2 Filed 09/21/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on September 21, 2020, CONSOL Energy Inc., CONSOL Marine

Terminals LLC, CONSOL Energy Sales Company LLC, CONSOL of Canada LLC, CONSOL of

Kentucky LLC, CONSOL of Pennsylvania Coal Company LLC, and Wolfpen Knob Development

Company LLC’s Amended Motion to Dismiss Plaintiffs’ Second Amended Complaint, the

accompanying Memorandum in Support of its Amended Motion, and the appended Proposed Order

will be filed with the Court and submitted to all counsel of record by operation of the Court’s

electronic filing system.



Dated: September 21, 2020                   Respectfully submitted,


                                             /s/ Joseph J. Torres
                                             Joseph J. Torres (pro hac vice)
                                             Alexis E. Bates (pro hac vice)
                                             JENNER & BLOCK LLP
                                             335 North Clark Street
                                             Chicago, IL 60654-3456
                                             (312) 840-8685
                                             JTorres@jenner.com
                                             ABates@jenner.com

                                             Kali N. Bracey (#458965)
                                             JENNER & BLOCK LLP
                                             1099 New York Avenue, NW
                                             Washington, DC 20001-4412
                                             (202) 639-6867
                                             KBracey@jenner.com




                                               3
